           Case 4:21-cv-00707-JM Document 3 Filed 08/10/21 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

JOHN JOHNSON ELLIS                                                              PLAINTIFF
ADC #121088

V.                               CASE NO. 4:21-cv-00707 JM

PULASKI COUNTY JAIL, et al.                                                  DEFENDANTS

                                           ORDER

       Plaintiff John Ellis Johnson, in custody at the East Arkansas Regional Unit of the

Arkansas Department of Correction, filed a pro se Complaint pursuant to 42 U.S.C. § 1983.

(Doc. No. 2). He also filed an application for leave to proceed in forma pauperis. (Doc.

No. 1). Because Johnson makes the showing required by 28 U.S.C. § 1915, his motion for

leave to proceed in forma pauperis (Doc. No. 1) is GRANTED. His Complaint, however,

will be dismissed for failure to state a claim on which relief may be granted.

                              I. In Forma Pauperis Application

       Because Johnson has submitted a declaration that makes the showing required by

28 U.S.C. § 1915(a), his request to proceed in forma pauperis (Doc. No. 1) is granted. The

Court assesses an initial partial filing fee of $71.78. Johnson’s custodian is directed to

collect the initial partial filing fee and thereafter to collect the remainder of the filing fee

in monthly payments equal to 20% of the preceding month’s income in Johnson’s

institutional account each time the amount in that account is greater than $10. Johnson’s

custodian must send those payments to the Clerk until a total of $350 has been paid. These

payments should be clearly identified by the name and number assigned to this action.
           Case 4:21-cv-00707-JM Document 3 Filed 08/10/21 Page 2 of 6




                                        II. Screening

       Federal law requires courts to screen in forma pauperis complaints, 28 U.S.C. §

1915(e), and prisoner complaints seeking relief against a governmental entity, officer, or

employee. 28 U.S.C. § 1915A. Claims that are legally frivolous or malicious; that fail to

state a claim for relief; or that seek money from a defendant who is immune from paying

damages should be dismissed before the defendants are served. 28 U.S.C. § 1915(e); 28

U.S.C. § 1915A. Rule 8 of the Federal Rules of Civil Procedure requires only “a short and

plain statement of the claim showing that the pleader is entitled to relief.” In Bell Atlantic

Corporation v. Twombly, 550 U.S. 544, 555 (2007), the Court stated, “a plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.

. . . Factual allegations must be enough to raise a right to relief above the speculative level,”

citing 5 C. Wright & A. Miller, Federal Practice and Procedure § 1216, pp. 235-236 (3d

ed. 2004). A complaint must contain enough facts to state a claim to relief that is plausible

on its face, not merely conceivable. Twombly, 550 U.S. at 570. However, a pro se

plaintiff’s allegations must be construed liberally. Burke v. North Dakota Dept. of Corr.

& Rehab., 294 F.3d 1043, 1043-1044 (8th Cir.2002) (citations omitted).

                                       III. Discussion

       Johnson brought suit under 42 U.S.C. § 1983. (Doc. No. 2). He sued the Pulaski

County Jail, Little Rock Police Department, Arkansas Department of Correction, and

unidentified Little Rock Police Department detectives and arresting officers in their official

and personal capacities. (Id. at 1-2). Johnson challenges an earlier conviction. (Id. at 4-

                                               2
               Case 4:21-cv-00707-JM Document 3 Filed 08/10/21 Page 3 of 6




6). He alleges “false witness statement, false photo spread, false affidavit order for arrest

warrant” and that he was “held against his will”. (Id. at 5). Johnson also alleges

“examination forensic services identifying information concealed.” (Id.) It appears

Johnson was arrested in 2016 and convicted on November 30, 2018.1 Johnson seeks

damages and to have his conviction reversed. (Id. at 7).

          A.      Defendants Not Subject to Suit Under 42 U.S.C. § 1983

          As mentioned above, Johnson sued under 42 U.S.C. § 1983. (Doc. No. 2). Neither

the Pulaski County Jail, Little Rock Police Department, or Arkansas Department of

Correction is subject to suit under 42 U.S.C. § 1983. Brown v. Missiouri Dep’t. of

Corrections, 353 F.3d 1038, 1041 (8th Cir. 2004); Ketchum v. City of West Memphis,

Arkansas, 974 F.2d 81, 82 (8th Cir. 1992); De La Garza v. Kandiyohi Cty. Jail, Corr. Inst.,

18 F. App’x 436, 437 (8th Cir. 2001). Accordingly, Johnson’s claims against these

Defendants cannot proceed.

          B.      Official Capacity Claims

          Johnson sued the Doe Little Rock Police Department detectives and officers in their

personal and official capacities. “A suit against a government officer in his official

capacity is functionally equivalent to a suit against the employing governmental entity.”

Veatch v. Bartels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010). To establish

municipal liability, a plaintiff must prove that a policy, practice, or custom attributable to

the municipality caused the constitutional injury. Id. Johnson did not allege that any



1
    State v. John Ellis Johnson, 60CR-16-1976.

                                                 3
            Case 4:21-cv-00707-JM Document 3 Filed 08/10/21 Page 4 of 6




policy, practice, or custom was the moving force behind the alleged violations of his rights.

As such, Johnson failed to state an official-capacity claim.

       C.     Heck v. Humphrey

       To the extent the statute of limitations has not run on Johnson’s remaining claims,

Miller v. Norris, 247 F.3d 736, 739 (8th Cir. 2001), those claims nonetheless fail.

Johnson’s claims are barred by the holding of the United States Supreme Court in Heck v.

Humphrey, 512 U.S. 477 (1994). As the Supreme Court instructed:

       [W]he a state prisoner seeks damages in a § 1983 suit, the district court must
       consider whether a judgment in favor of the plaintiff would necessarily imply
       the invalidity of his conviction or sentence; if it would, the complaint must
       be dismissed unless the plaintiff can demonstrate that the conviction or
       sentence has already been invalidated. But if the district court determines
       that the plaintiff’s action, even if successful, will not demonstrate the
       invalidity of any outstanding criminal judgment against the plaintiff, the
       action should be allowed to proceed, in the absence of some other bar to the
       suit.

Id. at 487.   This approach prevents “a collateral attack on the conviction through the

vehicle of a civil suit.” Id. at 485 (internal citations omitted).

       Nothing in Johnson’s pleadings, however, indicates that his conviction, sentence, or

imprisonment has been called into question by issuance of a federal writ of habeas corpus.

If Johnson prevailed on his claims, the judgment in his favor would necessarily imply the

invalidity of his conviction. Under these circumstances, Johnson’s damages claims are

barred by the Supreme Court’s ruling in Heck and those claims must be dismissed. Further,

Johnson’s conviction cannot be reversed in this § 1983 action as he requests. Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973).



                                               4
            Case 4:21-cv-00707-JM Document 3 Filed 08/10/21 Page 5 of 6




                                     IV. Conclusion

       IT IS THEREFORE ORDERED THAT:

       1.     Johnson’s motion for leave to proceed in forma pauperis (Doc. No. 1) is

GRANTED.

       2.     Johnson’s custodian, the Warden of the East Arkansas Regional Unit or his

or her designee, is directed to collect an initial partial filing fee in the amount of $71.78,

and thereafter to collect the remainder of filing fee in monthly payments equal to 20% of

the preceding month’s income in Johnson’s institutional account each time the amount in

Johnson’s account is greater than $10. Johnson’s custodian must send those payments to

the Clerk until a total of $350 has been paid. All payments made on Johnson’s behalf must

be identified by the name and number assigned to this action.

       3.     The Clerk of the Court is directed to send a copy of this order to the Warden

of the East Arkansas Regional Unit of the Arkansas Department of Correction, P.O. box

970, Marianna, Arkansas 72360; the ADC Trust Fund Centralized Banking Office, P.O.

Box 8908, Pine Bluff, Arkansas 71611; and the ADC Compliance Office, P.O. Box 20550,

Pine Bluff, Arkansas 71612.

       4.     Johnson’s Complaint (Doc. No. 2) is DISMISSED WITHOUT PREJUDICE

for failure to state a claim on which relief may be granted.

       5.     This dismissal counts as a “strike” for purposes of 28 U.S.C. § 1915(g).

       6.     This Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an in forma

pauperis appeal taken from this Order and accompanying Judgment is considered frivolous

and not in good faith.

                                              5
   Case 4:21-cv-00707-JM Document 3 Filed 08/10/21 Page 6 of 6




IT IS SO ORDERED this 10th day of August, 2021.


                                      ________________________________
                                      UNITED STATES DISTRICT JUDGE




                                  6
